1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                    EASTERN DISTRICT OF CALIFORNIA

10
11    MICHAEL HERNANDEZ GONZALEZ,                      Case No. 1:19-cv-1447-DAD-JLT (PC)
12                      Plaintiff,                     ORDER DIRECTING CLERK OF COURT
                                                       TO ISSUE A DISCOVERY AND
13           v.                                        SCHEDULING ORDER AND DENYING
                                                       AS PREMATURE PLAINTIFF’S MOTION
14    GUARD H. PEREZ, et al.,                          TO COMPEL
15                      Defendants.
                                                       (Doc. 107)
16
17          Defendants have filed an answer, and this Court has lifted the stay. (Docs. 71, 109.) The Court

18   DIRECTS the Clerk of Court to enter a Discovery and Scheduling Order. Because merits-based

19   discovery has not commenced, Plaintiff’s motion to compel medical records (Doc. 107) is DENIED as

20   premature.

21
22   IT IS SO ORDERED.

23      Dated:    May 25, 2021                             _ /s/ Jennifer L. Thurston
24                                               CHIEF UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                       1
